Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The previous Office action did not consider amendments to the Claims. Accordingly, a new Office action, a second non-final rejection with a new statutory period, is mailed as requested by Applicants’ representative.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 2013/0029499) in view of Wakabayashi (US 2015/0170918) and Wang et al et al (US 2014/0057457).
	With respect to Claim 1, Hunter discloses a method for thermally processing a substrate with a pulsed light beam [ see paragraphs 16-28, Figure 1 and corresponding text] , the substrate having a surface region (top surface or thin film)  and a buried region (portion beneath the top surface or thin film, paragraphs 22-24) , a substrate  temperature of the substrate  presenting an initial temperature-depth profile and a surface temperature  of the surface region  being at an initial surface temperature  [ the regions and temperatures would be inherent to the substrate of Hunter], comprising steps of: 
b) illuminating the surface region  with a preliminary pulse  of the pulsed light beam , the preliminary pulse thereby providing a preliminary amount of energy to the surface region , so that the surface region  generates a preliminary amount of heat and the surface temperature  reaches a predetermined preliminary surface temperature  [see Figure 2, step 234 and corresponding text; and paragraph 22],
c)  illuminating the surface region of the substrate  with a subsequent pulse of the pulsed light beam  after a time interval , the subsequent pulse  thereby providing a subsequent amount of energy to the surface region  so that the surface region  generates a subsequent amount of heat and the surface temperature  reaches a predetermined subsequent surface temperature  [see Figure 2, step 234 and 
	Hunter differs from the Claims at hand in that Hunter do not disclose “so that the substrate temperature presents a predetermined intermediate temperature-depth profile”.
	Wakabayashi also pertains to pulsed laser semiconductor processing and is relied upon to disclose a temperature profile in the depth direction of the substrate, and its benefit in determining the characteristics of the laser pulse needed to thermally process the substrate. See paragraphs 6-21, 36-4nd 75; and Figures 6-9 and corresponding text.
	Wang also disclose the use of  temperature-depth  profiles in laser annealing processes. See paragraphs 43-44 and 74-79.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use a depth temperature profile in the process of Hunter, for its known benefit of determining the required parameters of the laser pulse as disclosed by Wakabayashi and Wang et al. The use of depth temperature profiles is prima facie obvious as all of the references pertain to laser treatment of semiconductor substrates.
	With respect to Claim 2, Hunter discloses wherein the step b) of illuminating the surface region  with the preliminary pulse  and the step c) of illuminating the surface region with the subsequent pulse  
	With respect to Claim 3, Hunter discloses the buried region  of the substrate  comprises a region  implanted with dopant elements having a predetermined  dopant elements concentration-depth profile , wherein the target temperature-depth profile is adapted to activate dopant elements of the implanted region. See paragraph 22 of Hunter.
	With respect to Claim 4, and the limitation “ implanted region  is situated at a depth greater than   500 nanometers from surface region  and has a thickness less than 50 micrometers”, Wakabayashi et al discloses overlapping ranges. See paragraph 49. 
With respect to Claim 5, Wakabayashi discloses the dopant elements are adapted to generate one type of unipolar carriers in the implanted region . See paragraph 34.
	With respect to Claim 6, Wakabayashi discloses the dopant elements are adapted to generate two type of unipolar carriers in the implanted region . See paragraph 34. 
	With respect to Claim 7, Hunter discloses the substrate is a semiconductor element such as Si. See paragraph 22 of Hunter.
	With respect to Claim 8, Hunter discloses the target temperature is the melt temperature of the surface region. See paragraph 22 of Hunter.
	With respect to Claim 9, Hunter further discloses comprising a step a) of determining a value parameter relative to the pulsed light in order to reach the predetermined preliminary surface, the predetermined intermediate surface temperature and the predetermined subsequent temperature-depth profile, wherein the parameter relative to the pulsed light beam is selected from a group comprising: the time interval, an energy density of pulsed light beam, a shape of a light spot formed by the pulsed light beam on the surface region. See paragraph 19 of Hunter.
	

	With respect to Claim 11, Hunter discloses the preliminary amount of energy delivered by the preliminary pulse is different from the subsequent amount of energy delivered by the subsequent pulse. See paragraph 23 of Hunter.
	With respect to Claim 12, Hunter discloses the amount of energy delivered by each of the preliminary pulse and subsequent pulse is less than an amount of energy necessary for the surface region to reach a melt temperature of the surface region of the substrate. See paragraph 22-23 of Hunter.
	With respect to Claim 13, Hunter  discloses wherein each of the preliminary pulse and subsequent pulse has a duration equal to or less than one nanosecond. See paragraph 18 of Hunter. Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe, 57 USPQ 136. In the present case, adjusting a known parameter, to optimize a known process, would have been obvious to one of ordinary skill in the art. 
	With respect to Claim 14, Hunter discloses the time interval between the preliminary pulse and the subsequent pulse is equal to or less than 25 nanoseconds. See paragraph 30 of Hunter. Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe, 57 USPQ 136. In the present case, adjusting a known parameter, to optimize a known process, would have been obvious to one of ordinary skill in the art.
Allen et al v. Coe, 57 USPQ 136. In the present case, adjusting a known parameter, to optimize a known process, would have been obvious to one of ordinary skill in the art.
	With respect to Claim 16, and the limitation “the energy density of the pulsed light beam is greater than 1 millijoule per centimeter squared”, the Examiner notes that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe, 57 USPQ 136. In the present case, adjusting a known parameter, to optimize a known process, would have been obvious to one of ordinary skill in the art. 

With respect to Claim 17, Claim 17 is rejected for the reasons as discussed above with respect to Claim 1. Moreover, Hunter  discloses a system [Figure 1 and corresponding text; and paragraphs 16-19] for thermally processing a substrate  with a pulsed light beam , the substrate  having a surface region  and a buried region , a substrate temperature of the substrate  presenting an initial temperature depth profile and a surface temperature  of the surface region  being at an initial surface temperature  [ the regions and temperatures would be inherent to the substrate of Hunter], said system comprising: - a light source   [Figure 1, 102] adapted to emit a light beam , 
a beam control system  [Figure 1, 114] configured to generate the pulsed light beam  from the emitted light beam , said system being adapted to generate a preliminary pulse ) and a subsequent pulse ,
said   preliminary pulse  of the pulsed light beam  illuminating the surface region of the substrate , the preliminary pulse thereby providing a preliminary amount of energy to said surface region , so that the surface region  generates a preliminary amount of heat and the surface temperature  
said subsequent pulse  of the pulsed light beam illuminating the surface region of the substrate  after a time interval , the subsequent pulse  thereby providing a subsequent amount of energy to said surface region , so that said surface region generates a  subsequent amount of heat and the surface temperature  reaches a predetermined  subsequent surface temperature , characterized in that said system is adapted to generate said subsequent pulse after said time interval, said time interval being determined such that during said time interval  the surface temperature  reaches a predetermined intermediate surface temperature  being greater than the initial surface temperature , such that during the time interval the preliminary amount of heat is diffused within the buried region  down to a predetermined depth of the substrate  . See Figures 1- 2 and corresponding text; and paragraphs 21-26.

With respect to Claim 18, Hunter discloses the system is configured to repeat the illumination of the surface region  with the preliminary pulse  and the illumination of the surface region  with the subsequent pulse  until the surface temperature  reaches a target temperature and the substrate temperature presents a target temperature depth profile. See paragraph 26 of Hunter.
With respect to Claim 19, Hunter discloses the buried region  of the substrate comprises a region  implanted with dopant elements having a predetermined dopant element concentration-depth profile and wherein the target temperature depth profile is adapted to activate the dopant elements of the implanted region . See paragraph 22 of Hunter.
	With respect to Claim 20, each of the preliminary pulse  and subsequent pulse  has a duration (tp) equal to or less than one nanosecond. See paragraph 17 of Hunter. Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or Allen et al v. Coe, 57 USPQ 136. In the present case, adjusting a known parameter, to optimize a known process, would have been obvious to one of ordinary skill in the art.
	With respect to Claim 21, Hunter discloses the pulsed light beam (13) has a wavelength equal to or less than 532 nanometers. See paragraph 19 of Hunter. Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe, 57 USPQ 136. In the present case, adjusting a known parameter, to optimize a known process, would have been obvious to one of ordinary skill in the art.
	With respect to Claim 22, Hunter discloses the time interval between the preliminary pulse and the subsequent pulse is equal to or less than 25 nanoseconds. See paragraph 18 of Hunter. Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe, 57 USPQ 136. In the present case, adjusting a known parameter, to optimize a known process, would have been obvious to one of ordinary skill in the art.
	With respect to Claim 23, and the limitation “the energy density of the pulsed light beam is greater than 1 millijoule per centimeter squared”, the Examiner notes that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe, 57 USPQ 136. In the present case, adjusting a known parameter, to optimize a known process, would have been obvious to one of ordinary skill in the art. 
	With respect to Claim 24, Hunter disclose wherein the beam control system is configured to determine a value of a parameter relative to the pulsed light beam in order to reach the predetermined preliminary surface temperature, the predetermined intermediate surface temperature and the predetermined subsequent temperature-depth profile, wherein the parameter relative to the pulsed light beam is selected from a group comprising: the time interval, an energy density of pulsed light 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 











AGG
July 9, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812